The offense is murder; the punishment, confinement in the penitentiary for five years.
It was charged in the indictment, in substance, that appellant, with malice aforethought, killed Jack Fields by cutting and stabbing him with a knife.
No bills of exception are brought forward.
The testimony of appellant raised the issue of self-defense. It was the theory of the State, given sufficient support in the evidence, that deceased was unarmed at the time he was killed and was making no demonstration toward the appellant. It was the province of the jury to settle the conflicts in the testimony. Their finding in favor of the State is supported by sufficient evidence.
The judgment is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.